DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities, and should be:
“…wherein the ratio is a positive ratio or a negative ratio.”

Claim 6 is objected to because of the following informalities, and should be:
“…the ratio obtained from the sample analyzer to be managed is calculated for each of a predetermined number of samples.”

Claim 7 is objected to because of the following informalities, and should be:
“…a step of obtaining information on at least one reagent lot…”

Claim 12 is objected to because of the following informalities, and should be:
“…[[a]] the determination result is acquired for a plurality of test items…”

Claim 19 is objected to because of the following informalities, and should be:
“…and [[a]] the plurality of sample analyzers connected to the generating apparatus.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (specifically, a mental process that "can be performed in the human mind, or by a human using a pen and paper” – see MPEP 2106.04(a)(2)(III) ) without significantly more. The claim(s) recite(s) 
“a generation method for generating an index for managing analysis accuracy of a sample analyzer, comprising: a step of obtaining a determination result regarding whether a sample is positive or negative from each of a plurality of sample analyzers; and a step of generating an index based on a ratio of samples determined to be positive or negative by the plurality of sample analyzers, from a plurality of determination results obtained from the plurality of sample analyzers”  (claim 1, similarly in claim 17)
And
“a generation method of generating quality control data for managing analysis accuracy of a sample analyzer, comprising: a step of obtaining a determination result regarding whether a sample is positive or negative from each of a plurality of sample analyzers; a step of generating an index for quality control based on a ratio of samples determined to be positive or negative by the plurality of sample analyzers, from a plurality of determination results obtained from the plurality of sample analyzers; and a step of generating quality control data for comparing the index with a ratio of samples determined to be positive or negative by a sample analyzer to be managed for analysis accuracy” (claim 2)
 This judicial exception is not integrated into a practical application because there is nothing in the claims to tie them to a specific technological environment (whereas, for example, claims 7 and 8 tie the method to an analysis of reagent lots). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because although some elements of the technological environment are claimed (i.e. “a sample” and “sample analyzers” in claims 1, 2, and 17; and “generating apparatus” “a communication unit” and “a processing unit” in claim 17; these claim elements are generic recitations that do not place the methods or device into a specific practical application – see MPEP 2106.04(d) ).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, and 17, the limitation “a ratio of samples determined to be positive or negative” is undefined and renders the scope of the claims indefinite.  Since a ratio compares two numbers, both must be defined, and the claims do not define both components of the ratio (for example, the ratio in claims 1, 2, and 17 could be the number of positive results to negative, or the number of positive results in the total number of results, or the number of positive/negative results as compared to some other value – since the claims do not specify the comparative number, they are indefinite).
Regarding claims 2 and 18, “a ratio of samples determined to be positive or negative” is recited twice, leading to uncertainty whether the second recitation is referring to the first, or to a different ratio (i.e. should the claim say: “a step of generating quality control data for comparing the index with the ratio of samples determined to be positive or negative by a sample analyzer to be managed for analysis accuracy”?).  However, this poses a further problem of indefiniteness: if the second ratio in claim 2 is meant to refer to the first, how can one compare the index with the ratio of samples when the index is based on the ratio (in other words, claim 2 appears to be comparing the index with itself, rendering the scope of the claim unclear).  
Regarding claims 4, 6, 7, 10, 12, 15, and 16, “the ratio” recited in these claims is indefinite because “a ratio” is recited twice in claim 2, and it is therefore unclear to which ratio the dependent claims refer to.
Regarding claim 4, the meaning of this claim is unclear, and the metes and bounds of the claim are therefore indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4, since the metes and bounds of the claim are unclear (see above), it is also unclear if this claim further limits claim 2.
Regarding claim 5, the location of the sample analyzers does not seem to modify the method in any way (and therefore does not further limit the method of claim 2).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebi et al. (U.S. Pub. 2014/0199702).

Regarding claims 1, 2, and 17, Ebi discloses (Figs. 1-20) a generation method for generating an index (i.e. a ratio of abnormal cells to normal cells: [0097]) for managing analysis accuracy of a sample analyzer (i.e. is re-examination necessary: see Fig. 5, [0097]), comprising:
a step of obtaining a determination result regarding whether a sample is positive or negative [0096] from a sample analyzer (see pars. [0053]-[0060]; [0096]); and
a step of generating an index (i.e. a ratio of abnormal cells to normal cells: [0097]) based on a ratio of samples determined to be positive or negative (i.e. the index is the ratio of abnormal cells to normal cells: [0097]) by the sample analyzer [0096]-[0097], from a plurality of determination results obtained from the sample analyzer [0096]-[0097] (as shown in Figs. 17 and 18).
Regarding claim 17, the method is performed by a generating apparatus 4 [0064] for generating an index for managing analysis accuracy of a sample analyzer (i.e. is re-examination necessary: see Fig. 5, [0097]), the generating apparatus comprising: a communication unit 20 [0068] and a processing unit 27a [0064] that perform the method (see above).
Regarding claims 2 and 18, Ebi further discloses a step of generating quality control data (i.e. does the data need to be re-examined: [0097]) for comparing the index with a ratio of samples determined to be positive or negative (i.e. comparing the ratio to a threshold: [0097]) by a sample analyzer to be managed for analysis accuracy (as shown in Fig. 5; [0097]).
Regarding claim 19, Ebi discloses a system for generating quality control data (see pars. [0046]-[0060]; Figs. 3-5), comprising: the generating apparatus ([0046]-[0052]; Fig. 3); and a sample analyzer connected to the generating apparatus ([0053]-[0060]; Fig. 4).
Regarding claim 20, Ebi discloses a method of constructing a system for generating quality control data (see pars. [0046]-[0060]; Figs. 3-5), comprising steps of: preparing a generating apparatus ([0046]-[0052]; Fig. 3); and preparing a plurality of sample analyzers connected to the generating apparatus ([0053]-[0060]; Fig. 4).
Regarding claims 1, 2, and 17-20, Ebi does not disclose a plurality of sample analyzers.
However, such a modification is merely a duplication of parts, which is obvious.  See MPEP 2144.0(VI)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebi’s method/device to include a plurality of sample analyzers.

Regarding claims 3, Ebi discloses (Figs. 1-20) the ratio is a positive ratio or a negative ratio (i.e. a ratio of abnormal cells to normal cells: [0097]).

Regarding claims 5, Ebi does not disclose the plurality of sample analyzers are installed in the same facility or in a plurality of facilities.
However, the Examiner takes official notice that having a plurality of sample analyzers installed in the same facility was well-known in the art at the time the invention was filed.  See MPEP 2144.03. 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ebi’s method so that the plurality of sample analyzers are installed in the same facility.

Regarding claims 6, Ebi discloses (Figs. 1-20) the ratio obtained from the sample analyzer to be managed (i.e. a ratio of abnormal cells to normal cells: [0097]) is calculated for each predetermined number of samples [0096]-[0097].

Regarding claims 9, Ebi discloses (Figs. 1-20) the index (the ratio) varies depending on a number of cumulative samples up to the time of generating the index (i.e. the ratio depends on the number of positives, is compared to the threshold: [0097]).

Regarding claims 12, Ebi discloses (Figs. 1-20) the determination result is acquired for a plurality of test items [0096], and the ratio is acquired for each test item (in the sense that each item influences the ratio/index: [0097]).

Regarding claims 13, Ebi discloses (Figs. 1-20) the quality control data (i.e. does the data need to be re-examined: [0097])  are displayed on a screen [0097] in chronological order (i.e. for the current sample, then the next sample will be displayed when it’s analysis is run: [0096]-[0099]; Figs. 17-18).

Regarding claims 14, Ebi discloses (Figs. 1-20) the quality control data (i.e. does the data need to be re-examined: [0097]) include measurement data acquired from a standard sample by the sample analyzer to be managed (i.e. the measurement data from the standard sample: [0096]-[0097] determine if the data need to be re-examined: [0097]; Fig. 5).

Regarding claims 15, Ebi discloses (Figs. 1-20) a step of acquiring identification information of a predetermined group which is set for each facility (implicit) where a sample analyzer is installed (i.e. the current group is displayed: [0097]-[0098]; Fig. 17); and wherein the ratio is calculated for each predetermined group (for the next group, for example: [0099]; Fig. 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852